Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 29, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149440 & (46)(47)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  _________________________________________                                                          Bridget M. McCormack
                                                                                                           David F. Viviano,
  In re Application of INTERNATIONAL                                                                                   Justices
  TRANSMISSION COMPANY for Expedited
  Siting Certificate.
  _________________________________________/
  ARLIE D. MURDOCK REVOCABLE LIVING
  TRUST,
            Intervenor-Appellant,

  v                                                                  SC: 149440
                                                                     COA: 317798
                                                                     PSC: 00-016200
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee,
  and
  INTERNATIONAL TRANSMISSION
  COMPANY, d/b/a ITC TRANSMISSION,
             Petitioner-Appellee
  _________________________________________/

          On order of the Court, the motion for expedited consideration of the motion for
  stay is GRANTED. The application for leave to appeal the March 13, 2014 judgment of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The motion for stay is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 29, 2014
         p0721
                                                                                Clerk